DETAILED ACTION
This action is a supplemental of the notice of allowance (NOA) mailed on 24 June 2022.
This action is in response to applicant’s amendment filed on 20 May 2022.  Claims 1, 4-7, 9-10, 12-13, and 15-16 are now pending in the present application and claims 2-3, 8, 11, 14, and 17-18 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Repeat of item 3 of office action mailed 24 June 2022 - Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.










Allowable Subject Matter
Claims 1, 4-7, 9-10, 12-13, and 15-16 are allowed.

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 4-7, 9-10, 12-13, and 15-16 are allowed in view of applicant’s amendment and accompanying remarks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”













Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Martin et al. (US 6,061,562) discloses wireless communication using an airborne switching node.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
07 July 2022